Citation Nr: 1743288	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory condition, to include bronchial asthma and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1961 to June 1962.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied reopening of the claim of entitlement to service connection for bronchial asthma (to include a claim for entitlement to residuals of COPD).  

In February 2016, the Board recharacterized the issue as entitlement to service connection for a respiratory condition, to include bronchial asthma and COPD, and reopened the claim based on the submission of new and material evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand warranted to obtain an addendum etiology opinion.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Further, the Court held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.   

Here, in February 2016, the Board remanded the claim to obtain a VA etiology opinion for the respiratory disability.  A VA examination and an etiology opinion were then accomplished in June 2016.  However, in the Board's February 2016 remand directives, the Board had explicitly directed the examiner to opine on specific questions that, upon review of the June 2016 VA etiology opinion, the June 2016 VA examiner failed to complete.  See February 2016 Board Remand.  Specifically, the June 2016 VA examiner opined that "bronchial asthma clearly and unmistakably existed prior to entering service," but then failed to opine on whether the bronchial asthma was "clearly and unmistakably" not aggravated by the Veteran's service.  See id.  The examiner also failed to opine on the etiology of the Veteran's current COPD diagnosis in accordance with the Board's remand directives.  

As the RO failed to ensure that the July 2016 VA examiner properly opine on questions as specifically instructed by the Board in its February 2016 Remand directives, further development is warranted.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the entire claims file (including this Remand decision) to the examiner who performed the June 2016 VA examination, and obtain from that examiner an addendum opinion.

If the examiner who performed the June 2016 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should answer the following questions with respect to EACH of the Veteran's currently diagnosed respiratory disabilities, i.e., COPD, bronchial asthma, and any other currently diagnosed respiratory disability the examiner may find:

a) Did the Veteran's current respiratory disability(s) clearly and unmistakably preexist service?  

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood.

b) If the respiratory disability(s) preexisted service, was the respiratory disability(s) clearly and unmistakably not aggravated by the Veteran's service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

If it is the examiner's opinion that there is no clear and unmistakable evidence that the respiratory disability(s) either preexisted service or was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the respiratory disability(s) is directly related to service.  In this case, the examiner is requested to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's respiratory disability(s) had its onset during service, or is otherwise related to active service?
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

For all opinions, the examiner is also specifically instructed to consider the lay statements of record.  The examiner should set forth in detail the medical reasons for accepting or rejecting the Veteran's statements regarding his symptomatology.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




